     Case 2:20-cv-00204-TLN-DB Document 8 Filed 06/26/20 Page 1 of 2
 1   LIAM K. MALONE, SBN 288202
     malone@oles.com
 2   OLES MORRISON RINKER & BAKER, LLP
     492 Ninth Street, Suite 220
 3   Oakland, California 94607
     Telephone: (510) 903-2001
 4
     Facsimile: (510) 903-2015
 5
     Attorneys for Plaintiff,
 6   Dragados USA, Inc.

 7

 8                              UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA

10

11   DRAGADOS USA, INC., a Delaware               )   Case Number: 2:20-CV-00204-TLN-DB
     corporation,                                 )
12                                                )
                           Plaintiff,             )   JOINT STIPULATION OF
13                                                )   DISMISSAL WITHOUT
            v.                                    )   PREJUDICE; ORDER
14                                                )
     SACRAMENTO REGIONAL COUNTY                   )
15
     SANITATION DISTRICT, a California            )
16   local entity,                                )
                                                  )
17                         Defendant.             )
                                                  )
18
            The parties to this action Plaintiff Dragados USA, Inc. and Defendant Sacramento
19
     Regional County Sanitation District hereby stipulate that:
20
            1.     This action shall be dismissed without prejudice and Plaintiff Dragados
21
     USA, Inc. will promptly file a complaint against Defendant Sacramento Regional
22

23   County Sanitation District in Sacramento County Superior Court with a demand for

24   judicial reference in accordance with Section 00 73 83, 22 Paragraph 1.05(A) of the

25   Contract and California Code of Civil Procedure section 638.

26                                  •1•
     JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE;
     ORDER                       Case No: 2:20-CV-00204-TLN-DB
     Case 2:20-cv-00204-TLN-DB Document 8 Filed 06/26/20 Page 2 of 2
 1         2.     The parties, and each of them, reserve all rights enumerated in California

 2   Code of Procedure § 638, et seq.
 3         3.     The parties will bear their own fees and costs.
 4

 5   Date: June 25, 2020                      Oles Morrison Rinker & Baker LLP

 6                                            /s/ Liam K. Malone
                                              Liam K. Malone for
 7                                            Plaintiff Dragados USA, Inc.

 8   Date: June 25, 2020                      Lewis Brisbois Bisgaard & Smith LLP
 9                                            /s/ John S. Paulos-authorization given
                                              John S. Poulos for
10
                                              Defendant Sacramento Regional County
11
                                              Sanitation District

12

13         The Joint Stipulation of Dismissal is granted.

14   IT IS SO ORDERED.

15

16   Dated: June 26, 2020
17                                                          Troy L. Nunley
                                                            United States District Judge
18

19

20

21

22

23

24

25

26                                  •2•
     JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE;
     ORDER                       Case No: 2:20-CV-00204-TLN-DB
